Citation Nr: 1243210	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  10-12 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected bilateral sensorineural hearing loss. 

2.  Entitlement to service connection for a skin condition on the face and head, previously identified as verruca vulgaris (warts). 

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

4.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1968 to September 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington (RO).  In that rating decision, the RO awarded service connection for bilateral sensorineural hearing loss and assigned a noncompensable evaluation, effective from November 26, 2007.  Also, in that rating decision, the RO denied the claims for entitlement to service connection for PTSD and hypertension, and the RO declined to reopen a previously denied claim for a skin condition.  The Veteran appealed the initial compensable rating and the denial of his service connection claims. 

The Board acknowledges that the RO, in the September 2008 rating decision, characterized the Veteran's claim for a skin disorder as a new and material evidence claim as the Veteran was previously denied service connection for a skin disorder involving a rash on his right arm in April 1971.  However, the Board finds that the current skin condition claim (which now pertains to a previous diagnosis of verruca vulgaris of the face and head) is not an attempt to reopen that previous claim, but is instead an original claim for service connection.  Therefore, the Board will not address whether new and material evidence has been submitted to reopen a previously denied claim for service connection for a skin condition involving the right arm in adjudicating the verruca vulgaris of the face and head claim.

In July 2012, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents that are not present in the paper claims folder that are pertinent to the current appeal.

Issues Not On Appeal 

The Veteran also initiated an appeal as to the assigned effective of August 22, 2008 for the award of service connection for tinnitus in the September 2008 rating decision.  The Veteran was not provided with a statement of the case regarding this issue.  However, in a February 2010 rating decision, the RO awarded the Veteran an earlier effective date of November 26, 2007 for the grant of service connection for tinnitus.  Subsequently, in a July 2012 correspondence, the Veteran advised the RO that he was satisfied with the effective date of November 26, 2007 for his tinnitus award and no longer wished to pursue the matter (of an earlier effective date claim). As such, the matter is no longer on appeal. 

The issues of entitlement to service connection for PTSD and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral sensorineural hearing loss has not been manifested by findings more severe than a pure-tone average of 59 decibels with 94 percent speech discrimination (Level II) in the right ear, and a pure-tone average of 54 decibels with 96 percent speech discrimination (Level I) in the left ear.

2.  Viewed in the light most favorable to the Veteran, the evidence of record shows that his current skin condition involving his face and head, previously diagnosed as verruca vulgaris, had an onset during his period of service. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating have not been met for the Veteran's bilateral sensorineural bilateral hearing loss.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2012). 

2.  The criteria for service connection for a skin condition involving the face and head have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

Importantly, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Here, in view of the Board's favorable decision to grant service connection for a skin condition involving the face and hands, any further discussion as to any lapses in duties to assist and notify, or regarding whether the Veteran was prejudiced by any such lapses, would serve no useful purpose.

Regarding the initial increased rating claim, VA sent a letter to the Veteran in December 2007 that addressed the notice elements concerning his claim.  The letters informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  VA provided the Veteran with audiology examinations in August 2008 and May 2012, in which the examiners identified the nature and severity of the Veteran's disability, and the examiners reported the audiogram results.  The May 2012 examination report also contain notation on the functional affect of the Veteran's bilateral sensorineural hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 454-55.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Initial Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.    

The Veteran claims entitlement to a compensable disability rating for his bilateral hearing loss.  The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  The Rating Schedule provides a table for rating purpose (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist), including pure-tone threshold average and speech discrimination (Maryland CNC test).  38 C.F.R. § 4.85 (b).  

In circumstances where an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing impairment as defined under 38 C.F.R. § 4.86, then Table VIa will be used to determine the Roman numeral designations (I through XI) for hearing impairment based only on pure-tone threshold average.  38 C.F.R. § 4.85(c).  One exceptional pattern of hearing impairment occurs when the pure-tone thresholds in each of the four frequencies (1K to 4K Hertz) are 55 decibels or greater.  Another occurs where the pure-tone threshold at 1K Hertz is 30 decibels or less, and the threshold at 2K Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b). 

Once the Veteran's hearing impairment is determined by the numeral designations according to Table VI or VIa, then Table VII is used to determine the rating assigned by combining the Roman numeral designation for hearing impairment of each ear.  The percentage evaluation is found on Table VII by intersecting the horizontal row appropriate for the numeric designation for the ear with the better hearing and the vertical column appropriate to the numeric designation level for the ear with the poorer hearing.  38 C.F.R. § 4.85(e).

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designation assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In determining the appropriate rating for the Veteran's hearing impairment, however, VA must also consider whether an extra-schedular evaluation under 38 C.F.R. § 3.321(b) should be assigned in the case where the disability affects on the Veteran's occupational function and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

The Veteran asserts that his hearing disability is more severe than the criteria associated with a noncompensable evaluation.  The Veteran reports that he has difficulty hearing conversations with others and he has problems with hearing the television.  He also complained that when the ringing in his ears becomes too loud he is unable to understand what is being said to him. 

In conjunction with his original claim for service connection for bilateral sensorineural hearing loss, in November 2007, the Veteran submitted the report of an undated private audiogram from Family Hearing Center.  The report contains the audiogram results in graphical form without numerical interpretation.  However, based on a lay review, the results appear to indicate similar results to those shown in subsequent VA audiology examination reports in August 2008 and May 2012.  The report also shows that word recognition testing revealed speech recognition abilities were 88 percent in the right and 84 percent in the left, though it is unclear whether the provider utilized the Maryland CNC speech discrimination test, as required by VA regulations.  See 38 C.F.R. § 4.85.  

The Board notes that the Court has held that when a private examination reasonably appears to contain information necessary to decide a claim, VA has a duty to ask for clarification or explain why such clarification is not needed.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).  However, in view of the fact that the record contains subsequent VA examinations, the Board sees no need for an additional remand for translation of the older private audiograms as it is unlikely the older private examinations would show worse hearing in this case.

The Veteran's hearing impairment has been evaluated twice by VA during the pendency of this appeal.  At the time of an August 2008 VA Audiology Examination, the report reveals pure-tone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, were as follows:  35, 50, 60 and 60 decibels in the right ear; and 40, 45, 50 and 60 decibels in the left ear.  Pure-tone threshold averages were 51 in the right ear and 49 in the left ear.  The Maryland CNC speech recognition testing revealed speech recognition abilities were 96 percent in both ears.  

The Veteran's hearing impairment was most recently evaluated in May 2012.  At the time of that examination, the report reveals pure-tone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, were as follows:  50, 60, 65, and 60 decibels in the right ear; and 45, 50, 60, and 60 decibels in the left ear.  Pure-tone threshold averages were 59 in the right ear and 54 in the left ear.  The Maryland CNC speech recognition testing revealed speech recognition abilities were 94 percent in the right ear and 96 percent in the left ear.  The Veteran was diagnosed with moderate to moderately severe bilateral sensorineural hearing loss.  The VA examiner noted that the Veteran denied that his hearing impairment impacted his ability work.  The Veteran felt that his hearing impairment did affect his activities of daily living, because he had difficulty having conversations with others and hearing the television. 

The Board finds that the Veteran does not have an exceptional pattern of hearing impairment.  He has neither pure tone thresholds greater than 55 decibels at each of the 1000, 2000, 3000, nor 4000 Hz levels, nor a pure tone threshold at 1000 Hz of 30 decibels or less coupled with a pure tone threshold at 2000 Hz of 70 decibels or more.   See 38 C.F.R. § 4.86.  As such, Table VI will be used to determine the severity of the Veteran's hearing impairment.

When applying the 38 C.F.R. § 4.85, Table VI, to the Veteran's hearing loss scores, the May 2012 VA examination shows the more severe hearing disability findings.  Based on the findings from that examination, his right ear qualified as Level II (pure tone threshold average of 59 decibels, speech recognition score of 94 percent), and his left ear qualified as Level I (pure tone threshold average of 54 decibels, speech recognition score of 96 percent).

Considering 38 C.F.R. § 4.85, Table VII, the Veteran does not meet the criteria for a compensable evaluation, as the evaluation indicated at the intersection of the columns for Roman numeral II for the right ear and for Roman number I for the left ear is zero percent.  There is no objective evidence that he meets the criteria for a compensable rating.  Although the Veteran asserts that his hearing is more severe than the criteria associated with a noncompensable evaluation, the rating criteria for hearing loss, as addressed above, requires the mechanical application of rating criteria to objectively-obtained audiometric testing results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

As noted above, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In doing so, the Board must consider the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  While the Veteran contends that his hearing impairment makes it difficult for him to hear people talking or listening to the television, he has denied any significant impact from his hearing impairment on his ability to work.  See May 2012 VA Audiology Examination report.  

The current noncompensable evaluation is reflected by the most recent medical evidence on record.  The Veteran has not asserted and there is no indication that the findings from any of the VA examination reports are inadequate.  Therefore, the Board finds that the Veteran's claim for a compensable evaluation cannot be granted.

The Board notes that the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal; therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  As discussed above, the medical evidence of record does not indicate that the Veteran's symptomatology has worsened to a level that warrants a compensable rating at any point during this period.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the disability at issue is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria shows that the rating criteria reasonably describe the disability levels and symptomatology attributable to the Veteran's service-connected hearing loss. 

In reaching this conclusion, the Board considered that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In this regard, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86, which were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria. 

Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  The simple fact that the Veteran's hearing disability does not satisfy the numerical criteria for a compensable rating under these criteria, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case. 

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

As the preponderance of the evidence is against the increased rating claim denied above, the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

3.  Service Connection Claim 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
	
For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is noted that lay evidence can be competent and sufficient to establish a diagnosis or to establish etiology of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 

This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence.   See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan, 451 F.3d at 1336.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  The Secretary shall consider all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran seeks entitlement to service connection for a skin condition involving his face and head.  He contends that his current skin problems involving his face and head had an onset during his period of service and he has continuously experienced similar skin problems since then.  The Veteran asserts that although he has not sought treatment for his skin problems since the first year after his separation from service, his symptoms were first present during service and he continued to experience similar symptoms since then for which he self-treats with hydrogen peroxide during flare-ups. 

A review of the Veteran's service treatment records shows that the Veteran sought treatment for various skin problems during his period of service.  A July 1970 dermatologist consultation report shows that the Veteran was being referred for "verruca vulgaris to face."  It was noted that the Veteran had a history of warts on his face for the past several months.  The warts had grown and prevented him from shaving.  Physical examination revealed numerous verrucous papules on the face, and in particular over the chin and nearby areas.  An impression of warts around the face and beard was provided.  The Veteran's treatment plan included a shaving profile.  On the report of a September 1970 examination prior to separation, the Veteran's skin was evaluated as normal, except for a tattoo on his right leg. 

The record next contains the report of a March 1971 VA general medical examination that was preformed, in part, to determine the nature of his claimed skin condition involving right arm.  That examination report shows that the Veteran complained of a skin condition that was "present all the time" and leaves "blotches" on his skin and on his right arm.  Physical examination revealed findings of fine scaly lesions on the lateral aspect of his right arm and shoulder with some leukoderma on his right arm.  The examination report does not reveal any objective findings of a skin condition involving the Veteran's face or head.  A diagnosis of tinea versicolor was given. 

During the July 2012 Travel Board hearing, the Veteran testified that he first developed skin problems involving his face during his period of service.  He reported that his symptomatology first manifested as "little blotches" on his face that would grow into bumps.  He further reported that every time he would shave, the sores would bleed and scab over.  He added that he sought treatment from his corpsman, who advised him not to shave because of the bleeding sores.  He subsequently sought treatment from a specialist, who examined the sores through his beard, but the specialist did not provide any further treatment.  The Veteran reported that since his separation from service, he has continued to have a beard and he has avoided close shaving of his face because he continued to experience similar skin problems.  The Veteran denied seeking any further treatment after his initial VA treatment for skin problems shortly after his separation from service.  Instead, the Veteran reported he has self-treated his symptomatology since then.  The Veteran stated that when he experiences a flare-up of sores under his beard, he self-treats with hydrogen peroxide and the open sores resolves in three to four days.  He again stated that he has experienced similar skin problems during his period of service, and he has continued to experience the same symptomatology since then.  See July 2012 Travel Board hearing transcript, pages 5-8. 

Service connection is warranted for a disability first incurred in service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Here, the evidence of record clearly establishes the first manifestations of verruca vulgaris involving the Veteran's face during his period of service.  See 38 C.F.R. § 3.303. 

The Board acknowledges that the post-service medical evidence does not reflect a current diagnosis for the Veteran's symptomatology.  He denied seeking any post-service treatment for his skin problems since 1971.  However, the Veteran is competent and credible to report on what he sees and feels, such as the frequency and continuity of his skin problems involving his face and head since his period of service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a)(2).  The Board has no reason to doubt the credibility of the Veteran's statements, especially given the reported self-treatment of similar skin problems which are consistent with the symptomatology recorded in his service treatment records.  In particular, the Veteran's testimony about experiencing bleeding sores under his beard matches the description of his symptoms described in his service treatment records.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Thus, the Board has no reason to doubt the Veteran's subjective reports that he has had skin related problems since service especially in light of their corroboration by the objective evidence in the service treatment records.

In addition, the record does not contain a medical opinion or any other medical evidence that demonstrates that the Veteran's current symptomatology is not related to the diagnosed verruca vulgaris that he had during his period of service. 

Considering the totality of the evidence, continuous symptomatology since service, and the nature of the disability, the Board finds that the Veteran's recurrent skin condition involving his face and head had an onset during his period of service.  Affording the Veteran the benefit of the doubt, the Board determines that the criteria for service connection for a skin disorder, previously identified as verruca vulgaris, are met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial compensable evaluation for bilateral sensorineural hearing loss is denied. 

Entitlement to service connection for a skin condition involving the face and head is granted.  



REMAND

The Veteran seeks entitlement to service connection for PTSD and hypertension.  Unfortunately, additional development is needed prior to the adjudication of these matters. 

PTSD Claim 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of the above amendment apply to applications for service connection for PTSD that (1) are received by VA on or after July 12, 2010; (2) were received by VA before July 12, 2010, but have not been decided by a VA regional office as of July 12, 2010; (3) are appealed to the Board on or after July 12, 2010; (4) were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010; or (5) are pending before VA on or after July 12, 2010, because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  Thus, the amended regulation applies in this case.

The Veteran claims that he has PTSD related to his period of service, and that one of his stressors includes fear of coming under hostile attack while in the waters off the Republic of Vietnam.

In this regard, the Board notes that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).)  Here, the Veteran has not sought any medical treatment for his symptomatology and there is no medical evidence of a diagnosis of PTSD or any other acquired psychiatric disorder.  However, during the Travel Board hearing, the Veteran described his symptomatology as manifested by social withdrawal, irritability, anxiety, mood impairment, anger management issues, nightmares, flashbacks, and hypervigilance.  It is acknowledged that the Veteran is competent to provide evidence about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  While the Veteran is not competent to provide a medical diagnosis based on reported symptomatology, the Board finds it pertinent that his symptomatology is similar to the symptomatology that is usually attributed to PTSD and/or an acquired psychiatric disorder.  As such, the Board finds that his reported symptomatology triggers the need to obtain a medical opinion that identifies the nature and etiology of any current acquired psychiatric disorder, to include PTSD. Therefore, on remand, VA should obtain a medical opinion pursuant to 38 U.S.C.A. § 5103A.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Prior to the examination, all outstanding VA and private medical records should be obtained.  During the July 2012 Travel Board hearing, the Veteran identified private treatment from a Dr. Spaudling in Tacoma, Washington from 1979 to 1998, prior to the doctor's retirement.  The Veteran also identified more recent private treatment records from the Multi-clinic.  The record does contain some of his treatment records from Multi-clinic through 2007, and attempts should be made to obtain his updated treatment records.  

Hypertension 

In regards to the Veteran's claim for service connection for hypertension, the Board points out that during the July 2012 Travel Board hearing, the Veteran raised another theory of entitlement for service connection for hypertension, to now include as secondary to PTSD.  The Veteran has not been adequately informed of the requirements needed to substantiate the claim on appeal on his new theory of secondary service connection.  On remand, such notice should be sent to the Veteran.

In addition, a grant of service connection for PTSD, in turn, could affect the outcome of the claim for hypertension, in that it may show that it arose from an acquired psychiatric condition.  So the claim for secondary service connection for hypertension is inextricably intertwined with the claim of service connection for an acquired psychiatric condition.  The United States Court of Appeals for Veterans Claims (Court) has held that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran and his representative VCAA-compliant notice explaining the requirements for establishing service connection for a left shoulder disorder on a secondary basis and his and VA respective duties.  

2. Ask the Veteran to provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record, including his private treatment records from Dr. Spaulding in Tacoma, Washington and his updated treatment records from Multi-clinic since 2007.  All records/responses received should be associated with the claims file. 

If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3. Thereafter, the Veteran should be afforded an examination by a VA psychiatrist or psychologist to determine whether the Veteran has PTSD due to the stressor of being in fear of hostile action during active service or any other claimed service-related stressor, and to determine the nature and etiology of any other acquired psychiatric disorders that are present. 

The examiner should review the claims files prior to completing the examination report. Based on the review of the claims files and examination of the Veteran, the examiner should identify (1) whether the Veteran has PTSD under the diagnostic criteria of DSM-IV; and, if so, (2) whether such PTSD is due at least in part to fear of hostile action during active service or the presumed in-service stressors. 

With respect to each additional acquired psychiatric disorders present during the period of this claim, the examiner should express an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated during service, is otherwise etiologically related to service or was caused or permanently worsened by PTSD. 

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

4. After completing the requested actions, and any additional notification and/or development deemed warranted, the AMC should adjudicate the expanded claim for service connection for PTSD and the claim for service connection for hypertension, to include as secondary to PTSD, in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


